Citation Nr: 0825330	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disorder, as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to January 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the claim 
for service connection for a left knee disorder and denied 
service connection for a lumbar spine disorder on a secondary 
basis.  

In January 2008, the Board reopened and remanded the issue of 
entitlement to service connection for a left knee disorder 
and remanded the issue of entitlement to service connection 
for a lumbar spine disorder.  The actions directed by the 
Board have been accomplished and the matters have been 
returned for appellate review.


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran's left knee disorder has been aggravated by his right 
knee disability.  

2.  There is no persuasive medical evidence of record showing 
that the veteran's lumbar spine disorder is proximately due 
to or the result of his service-connected right knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for service connection for a lumbar spine 
disorder as secondary to a service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

The veteran seeks to establish service connection for 
disorders of his left knee and lumbar spine as secondary to 
his service-connected right knee disability.  He contends 
that the extra stress placed on his back and left knee as a 
result of his right knee condition is directly responsible 
for the problems with his back and left knee.  See VA Forms 
21-4138 dated May 2004 and November 2004.  Service connection 
for the veteran's right knee was established in an August 
1977 rating decision.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2007).  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2007).  

The evidence of record consists of both VA and private 
treatment records.  In December 1992, the veteran complained 
of bilateral knee pain during evaluation of his right knee 
following an arthroscopic meniscectomy.  The assessment made, 
however, only appears related to the veteran's right knee 
(probable beginning of arthritic changes in knee secondary to 
obesity and prior surgery).  See progress note from Biloxi VA 
Medical Center (VAMC).  A July 1995 record from Dr. W.J. 
Newcomb indicates that the veteran was seen with bilateral 
knee pain.  He was diagnosed with chondromalacia of both 
knees and overweight condition.  No opinion on etiology was 
provided.  Records from Baptist Hospital reveal that in July 
1999, the veteran underwent left knee arthroscopic partial 
medial and lateral meniscectomies and chondroplasty of medial 
and lateral femoral condyles.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in August 1995, at which time he reported 
that his left knee had been bothering him over the last 
couple of years.  He described a chronic, aching-type pain 
worsened by prolonged periods of weight bearing as well as 
activities such as squatting, stooping and going up and down 
stairs.  The veteran denied a history of prior injury or 
surgery of the left knee and said that both knees felt as if 
they were going to give way when he gets out of a vehicle in 
particular.  Physical examination revealed that the veteran 
moved about somewhat slowly without a definite limp.  The 
left knee exhibited zero to 130 degrees of motion with no 
significant crepitus, redness, heat swelling, or instability, 
though there was marked tenderness to palpation along the 
inferior patella border.  X-rays taken in September 1994 
showed that the joint space in the left knee was normal with 
normal bone texture and structure.  The final impression was 
only minor degenerative changes.  Another x-ray was ordered 
by the examining physician.  The impression made was patella 
tendinitis, left knee, exacerbated by over-use type syndrome 
due to right knee problems as well as excessive body weight.  

An October 2004 letter from Dr. E.C. Irvin, Jr. reports that 
the veteran had been having increasing problems with his left 
knee due to his inability to walk with a normal gait.  

Records from Dr. D.E. Fairleigh include references to the 
veteran's back.  It appears that the veteran injured the 
thoracic spine segment of his back in 2002 while at work as a 
foreman for a power company.  More specifically, the veteran 
was hit in the right shoulder by a co-worker who jumped 
backwards off of a truck and onto the veteran.  Dr. Fairleigh 
reports the findings of various treatment records, to include 
a June 2002 assessment of strain/contusion left mid-back, a 
July 2002 assessment of left upper back strain, and an August 
2002 note of persistent left thoracic strain.  After 
continuous treatment, a magnetic resonance imaging (MRI) 
showed herniated nucleus pulposus (HNP) at T5-6 and right 
paracentral disk herniation at T7-8 that displaced the 
thoracic cord without compression.  Dr. Fairleigh assessed 
the veteran with thoracic disk herniation with thoracic 
radicular symptomatology, apparently directly related to a 
work event as documented by history and physical examination 
and objective findings on MRI.  See December 2003 second 
opinion evaluation.  Subsequent records from Dr. Fairleigh 
contain assessments of mid-back pain, secondary to thoracic 
HNP with secondary myofascial pain, and lumbago.  See follow-
up evaluations dated February 2004 and April 2004.  

The veteran was seen at Sacred Heart Hospital in April 2003 
with complaint of low back pain.  At the time of admission, 
it was noted that a MRI showed significant lumbar stenosis.  
The veteran did not give a history classic for neurogenic 
claudication and it was noted to be a sudden onset of back 
pain at rest and associated with a high temperature.  The 
examining physician doubted that the long-standing 
osteophytes and lumbar stenosis evident on MRI was 
responsible for the sudden onset of back pain.  See 
consultation report.  Another record from Sacred Heart 
Hospital dated the day after admission contains assessments 
of lumbago, degenerative disk disease (DDD) of the lumbar 
spine, and spinal stenosis.  See May 2003 consultation 
report.  The discharge diagnoses made were bacteremia; group 
C streptococcus infection; history of smoking; and history of 
spinal stenosis.  See May 2003 discharge summary.  A May 2003 
record from Dr. S.M. VerVoort reported that the veteran's 
mid-back pain was stable.  

A March 2004 letter from Dr. R.A. Frank relates to an 
independent medical examination requested by the City of 
Pensacola, Florida regarding a thoracic spine injury 
sustained by the veteran at work in June 2002.  

A May 2004 letter from Dr. E.C. Irvin, Jr. reports that the 
veteran has been a patient at his office for many years and 
has a longstanding history of progressive degenerative joint 
disease (DJD) and degenerative lumbar disc disease that began 
in service.  In an October 2004 letter, Dr. Irvin reports 
that he believes the fall that caused the veteran to injure 
his back was related to his original right knee injury.  

The veteran underwent a second VA C&P joints examination in 
July 2005, at which time his claims folder was reviewed.  The 
VA examiner noted that the veteran's left knee was operated 
on in July 1999 and that there were multiple chart reviews by 
specialty physicians, none of which reveal any connection to 
the right knee.  The VA examiner also noted the 2002 at-work 
back injury and associated records, and pointed out that 
there was no mention made of the veteran's right knee.  

In general, the veteran was noted to have degenerative 
disease of the lumbar and thoracic spine and left and right 
knees.  The examiner noted that the disease appeared to be a 
diffuse process and was most likely due to a major primary 
etiology.  The examiner also noted that the veteran had been 
morbidly obese and that he had bilateral genu varus deformity 
of the knees, both of which had contributed to the situation.  
More specifically, the genu varus deformity contributes to 
the degenerative changes of the knee in addition to the 
weight placed on the knees with this deformity, and the back 
is also significantly impacted by the weight.  The examiner 
indicated that she was unable to connect the left knee under 
these circumstances to the right knee.  She also indicated 
that it was important to note that although Dr. Irwin states 
that he believes the veteran's at-work fall was related to 
his right knee injury, it was unclear from all the medical 
records from specialists and going through the division of 
workers compensation that this injury was due to an acute 
work injury.  The VA examiner noted that Dr. Irwin does not 
treat or evaluate workers compensation injuries and, 
therefore, does not receive documentation on those injuries.  
The examiner reported that it was obvious the acute injury 
had nothing to do with the knee.  In pertinent part, the 
veteran was diagnosed with degenerative arthritis of both 
knees; bilateral genu varus knee deformities; acute herniated 
disc and degenerative arthritis of the thoracic spine (status 
post workers compensation injury); and lumbar degenerative 
disc disease.  

Treatment records from the VA outpatient clinic in Pensacola 
reveal that the veteran established care at that facility in 
March 2004.  He has received treatment for thoracic pain and 
has been assessed with traumatic thoracic radiculopathy.  
There is no record of treatment related to his left knee or 
lumbar spine.  

The Board acknowledges that the July 2005 VA examiner was 
unable to establish an etiological relationship between the 
veteran's service-connected right knee disability and his 
left knee because she determined that the veteran's weight 
and genu varus deformity of the left knee had contributed to 
the degenerative disease of that knee.  The August 1995 VA 
examiner, however, found that the veteran's left knee patella 
tendinitis had been exacerbated by over-use type syndrome due 
in part to right knee problems, and Dr. Irvin indicated that 
the veteran was having increasing problems with his left knee 
due to his inability to walk with a normal gait.  In light of 
the foregoing, the Board resolves all reasonable doubt in the 
veteran's favor by finding that service connection for a left 
knee disorder is warranted on a secondary basis due to 
aggravation.  See 38 C.F.R. § 3.310 (2007).

The evidence of record, however, does not support the 
veteran's claim for service connection for a lumbar spine 
disorder as secondary to his service-connected right knee 
disability.  At this juncture, the Board notes that the 
probative value of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The failure of a physician to provide a 
basis for his opinion goes to weight of the evidence.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

While the Board acknowledges Dr. Irvin's October 2004 report 
that he believed the fall that caused the veteran to injure 
his back was related to his original right knee injury, this 
opinion cannot be afforded much probative value.  As an 
initial matter, there is no indication that Dr. Irvin had an 
opportunity to review the veteran's claims folder, to include 
records associated with the work injury to his back.  
Secondly, Dr. Irvin does not provide a rationale as to how he 
comes to this conclusion.  This is especially important in 
light of the fact that the medical evidence of record 
establishes that the work injury sustained by the veteran was 
a result of a co-worker falling backwards onto his right 
shoulder, not as a result of the veteran falling on his own 
accord and injuring his back.  

The opinion provided by the July 2005 VA examiner, on the 
other hand, is of probative value.  While acknowledging Dr. 
Irvin's finding, the examiner found that it was unclear from 
the medical records reviewed in the claims folder that the 
veteran's lumbar spine disorder was due to an acute work 
injury.  She further noted that none of the records 
associated with the 2002 work injury made any mention of the 
veteran's right knee.  The VA examiner concluded that the 
veteran's at-work back injury had nothing to do with his 
right knee.  

The Board notes that Dr. Fairleigh found that the veteran's 
mid-back pain was secondary to his thoracic HNP with 
secondary myofascial pain.  See February 2004 follow-up 
evaluation.  In light of the foregoing, and in the absence of 
any persuasive medical evidence establishing that the 
veteran's lumbar spine disorder is proximately due to, or the 
result of, his service-connected right knee disability, 
service connection is not warranted on a secondary basis and 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for a left knee 
disorder on a secondary basis, any defect in the notice or 
assistance given to the veteran was harmless.  As for the 
veteran's other claim, prior to the issuance of the August 
2004 rating decision that is the subject of this appeal, the 
veteran was advised of the evidence needed to substantiate a 
claim for service connection, to include on a secondary 
basis, and of his and VA's respective duties in obtaining 
evidence.  See May 2004 letter.  Accordingly, the duty to 
notify has been fulfilled.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See February 
2008 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA and private treatment records have been 
obtained and he was afforded an appropriate examination in 
connection with his claim.  The Board acknowledges the 
argument made by the veteran's representative in the July 
2007 brief, namely that VA neglected its duty to assist 
because no opinion was rendered during the July 2005 VA 
examination as to whether the diagnosed degenerative disc 
disease was related to the veteran's service-connected right 
knee disability.  The Board disagrees.  The VA examiner found 
that it was not clear from the medical evidence of record 
that the veteran's lumbar spine disorder was due to an acute 
work injury, noted that none of the records associated with 
the work injury made any mention of the veteran's right knee, 
and concluded that the veteran's at-work back injury had 
nothing to do with his right knee.  In other words, the VA 
examiner determined that the veteran's right knee did not 
cause the at-work back injury and that the veteran's lumbar 
spine disorder was not due to the work injury.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a left knee disorder as secondary to a 
service-connected right knee disability is granted.

Service connection for a lumbar spine disorder as secondary 
to a service-connected right knee disability is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


